UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1183


TESSIE THERESSA CASEY,

                Plaintiff - Appellant,

          v.

PLASTIC OMNIUM AUTO EXTERIOR LLC,

                Defendant - Appellee,

          and

KAREN BEASLEY; DAVID HUNTER; GREG LEWIS; RICK WALLACE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cv-01432-HMH)


Submitted:   June 18, 2013                  Decided:   July 15, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tessie Theressa Casey, Appellant Pro Se. John Timothy Merrell,
Madison Baker Wyche, III, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tessie      Theressa      Casey       seeks    to       appeal   the    district

court’s    order      accepting      the    recommendation           of   the   magistrate

judge and granting summary judgment in favor of Plastic Omnium

Auto   Exterior        LLC    (“Plastic      Omnium”)          on    Casey’s    employment

discrimination        claims.        This    court    may       exercise       jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Casey seeks to appeal is

neither    a    final        order   nor     an    appealable          interlocutory     or

collateral order.            Specifically, the district court’s order did

not resolve all claims between the parties; Plastic Omnium’s

counterclaims are still pending in the district court.                              Further,

the district court did not expressly certify its order as final

pursuant to Rule 54(b).              See MCI Constructors, LLC v. City of

Greensboro, 610 F.3d 849, 855 (4th Cir. 2010) (describing two-

part      showing       required       for        Rule      54(b)         certification).

Accordingly, we dismiss the appeal for lack of jurisdiction.                             We

dispense       with    oral     argument      because          the    facts     and   legal

contentions      are    adequately      presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                   DISMISSED

                                             2